Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 1 of 17 Pageid#: 2834




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                        ABINGDON

  UNITED STATES OF AMERICA                           )
                                                     )
                 v.                                  )
                                                     )               Case No. 1:19-cr-00016
  INDIVIOR INC. (a/k/a Reckitt Benckiser             )
    Pharmaceuticals Inc.) and                        )
  INDIVIOR PLC                                       )

                                 UNITED STATES’ EXHIBIT LIST

         The United States of America, pursuant to the Scheduling Order (Doc. 79) as amended by

  the Court’s Order of February 7, 2020 (Doc. 308) (granting a one-week extension of time),

  identifies the exhibits it may introduce in its case-in-chief at trial as follows. Each exhibit is

  numbered to roughly correspond to a paragraph of the Superseding Indictment (Doc. 115) it

  helps prove. A Bates number in parentheses refers to an exhibit’s first page. The United States

  is providing copies of the exhibits to the defendants.

  2 A - 2005 Annual Report (M2099_0000002).pdf
  2 B - 2006 Annual Report (M2099_0000004).pdf
  2 C - 2007 Annual Report (M2099_0000003).pdf
  2 D - 2008 Annual Report (M2099_0000001).pdf
  2 E - 2009 Annual Report (M2099_0000006).pdf
  2 F - 2010 Annual Report (M2099_0000007).pdf
  2 G - 2011 Annual Report (M2099_0000008).pdf
  2 H - 2012 Annual Report (M2099_0000010).pdf
  2 I - 2013 Annual Report (M2099_0000011).pdf
  2 J - Demerger Agreement (NONEV_00000451).pdf
  2 K - 2014 Annual Report (M2099_0000012).pdf
  2 L - 2015 Annual Report (M2099_0000009).pdf
  2 M - 2016 Annual Report (M2099_0000016).pdf
  2 N - 2017 Annual Report (M2099_0000013).pdf
  2 O - Team Communication Structure (Email) (RBP0114_7769526).pdf
  2 P - Team Communication Structure (Attachment) (RBP0114_7769527).pdf
  2 Q - RBP & Health Care Leadership Announcements (Email) (RBP0114_8886378).pdf
  2 R - RBP & Health Care Leadership Announcements (Attachment) (RBP0114_8886379).pdf
  2 S - Employee Change Profiles (R2B2P_000428210).pdf
  2 T - Business Risk & Control Self Assessment (Email) (RBP0114_13038055).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 2 of 17 Pageid#: 2835



  2 U - Business Risk & Control Self Assessment (Attachment 1) (RBP0114_13038057).pdf
  2 V - Business Risk & Control Self Assessment (Attachment 2) (RBP0114_13038068).pdf
  2 W - Declaration of H.P..pdf

  3 A - Prospectus (M2099_0000022).pdf
  3 B - 2014 Annual Report (M2099_0000005).pdf
  3 C - 2015 Annual Report (M2099_0000014).pdf
  3 D - 2016 Annual Report (M2099_0000015).pdf
  3 E - 2017 Annual Report (M2099_0000017).pdf
  3 F - 2018 Annual Report (M2099_0000018).pdf

  12 A - Suboxone Masters Curriculum Module 1 (RBP0114_4706300).pdf
  12 B - Suboxone Masters Curriculum Module 2 (RBP0114_3470131).pdf
  12 C - Suboxone Masters Curriculum Module 3 (RBP0114_3470209).pdf
  12 D - Suboxone Masters Curriculum Module 4 (RBP0114_3470293).pdf
  12 E - Special Notice About Monthly Death Cases Report (Email) (RBP0114_16504632).pdf
  12 F - Special Notice About Monthly Death Cases Report (Attachment 1)
  (RBP0114_16504633).xls
  12 G - Special Notice About Monthly Death Cases Report (Attachment 2)
  (RBP0114_16504634).xls

  13 A - Certificate (M2114_0000031_0001).pdf
  13 B - Orphan Drug Designations (Certified) (M2114_0000018_0001).pdf

  14 A - 2002 Subutex and Suboxone Tablet Package Insert (Certified)
  (M2114_0000005_0001).pdf
  14 B - 2011 Suboxone Tablet Package Insert (Certified) (M2114_0000009_0001).pdf
  14 C - 2014 Suboxone Tablet Package Insert (Certified) (M2114_0000011_0001).pdf
  14 D - 2016 Suboxone Tablet Package Insert (Certified) (M2114_0000010_0001).pdf
  14 E - 2011 Suboxone Tablet Package Insert (RBP0114_18534130).pdf

  15 A - 2011 Subutex Package Insert (Certified) (M2114_0000006_0001).pdf
  15 B - 2014 Subutex Package Insert (Certified) (M2114_0000007_0001).pdf
  15 C - 2016 Subutex Package Insert (Certified) (M2114_0000008_0001).pdf

  16 A - Investor Presentation Video (RB_Media_0009654).mp4
  16 B - Suboxone Strip (Email) (RBP0114_18199563).pdf
  16 C - Suboxone Strip (Attachment) (RBP0114_18199564).pdf

  17 A - Pre-NDA Meeting Background Document (Certified) (M2114_0000020_0001).pdf
  17 B - Pre-NDA Meeting Background Document (R2B2_E_00709283).pdf
  17 C - PDR (Email) (RBP0114_18199916).pdf
  17 D - PDR (Attachment) (RBP0114_18199917).pdf
  17 E - Pipeline Development - Wafer-Film Product Image (RBP0114_13208120).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 3 of 17 Pageid#: 2836



  18 A - Handwritten Notes (R2B2P_000086102).pdf
  18 B - Handwritten Notes (R2B2P_000086087).pdf
  18 C - Handwritten Notes (R2B2P_000086084).pdf
  18 D - US Regulatory Input (RBP0114_13293753).pdf
  18 E - Development (RBP0114_11322308).pdf
  18 F - Child-proof Blister Packaging for USA (RBP0114_13272302).pdf
  18 G - Handwritten Notes (RBP-00373291).pdf

  19 A - Suboxone Film Approval Package (Certified) (M2114_0000021_0001).pdf
  19 B - Suboxone Film Strip NDA 22-410 (RBP-01339960).pdf

  20 A - 2010 Suboxone Film Package Insert (Certified) (M2114_0000012_0001).pdf
  20 B - 2010 Suboxone Film Approval (Email) (RBP0114_8884933).pdf
  20 C - 2010 Suboxone Film Approval (Attachment 1) (RBP0114_8884934).pdf
  20 D - 2010 Suboxone Film Approval (Attachment 2) (RBP0114_8885021).pdf
  20 E - Evolving Treatment, Empowering Patients (TF08072) (Original Paper Copy)
  20 F - Evolving Treatment, Empowering Patients (TF08072) (RBP-01506065).pdf
  20 G - 2012 Suboxone Film Package Insert (Certified) (M2114_0000014_0001).pdf
  20 H - 2013 Suboxone Film Package Insert (Certified) (M2114_0000015_0001).pdf
  20 I - 2014 Suboxone Film Package Insert (Certified) (M2114_0000013_0001).pdf
  20 J - 2015 Suboxone Film Package Insert (Certified) (M2114_0000016_0001).pdf
  20 K - 2016 Suboxone Film Package Insert (Certified) (M2114_0000017_0001).pdf

  21 A - 2010 Marketing Plan (RBP-00373703).pdf
  21 B - Value Prop and Messaging Slides (Email) (RBP0114_18251744).pdf
  21 C - Value Prop and Messaging Slides (Attachment) (RBP0114_18251745).pdf

  22 A - FMA Meeting Notes (Email) (RBP0114_16953228).pdf
  22 B - FMA Meeting Notes (Attachment) (RBP0114_16953229).pdf
  22 C - Tablet Removal Plan Overview (Email) (RBP0114_09794431).pdf
  22 D - Tablet Removal Plan Overview (Attachment) (RBP0114_09794433).pdf
  22 E - Working Session (RBP-02847115).xlsx

  23 A - Complete Response (Certified) (M2114_0000023_0001).pdf
  23 B - Suboxone FDA USA Update (Email) (RBP0114_8880714).pdf
  23 C - Suboxone FDA USA Update (Attachment) (RBP0114_8880716).pdf

  24 A - Briefing Book (Certified) (M2114_0000024_0001).pdf
  24 B - Questions Regarding Labeling and Communication Plan (R2B2_E_00951998).pdf
  24 C - Background for Discussion Today (Email) (RBP0114_09642540).pdf
  24 D - Background for Discussion Today (Attachment) (RBP0114_09642542).pdf

  25 A - Suboxone Film NDA Resubmission with Proposed REMS (RBP-00984984).pdf

  26 A - Suboxone (RBP0114_16479940).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 4 of 17 Pageid#: 2837



  27 A - General Advice (Certified) (M2114_0000025_001).pdf
  27 B - General Advice (Email) (RBP0114_16491865).pdf
  27 C - General Advice (Attachment) (RBP0114_16491866).pdf

  28 A - RBECCA Review - Marketing White Paper (Email) (RBP0114_14724148).pdf
  28 B - RBECCA Review - Marketing White Paper (Attachment) (RBP0114_14724151).pdf
  28 C - General Advice (Email) (RBP0114_8890788).pdf
  28 D - 2012 Pediatric Advisory Board Meeting (Email) (RBP0114_10178144).pdf
  28 E - 2012 Pediatric Advisory Board Meeting (Attachment 1) (RBP0114_10178145).pdf
  28 F - 2012 Pediatric Advisory Board Meeting (Attachment 2) (RBP0114_10178389).pdf
  28 G - NA Commercial Review Meeting - Notes (Email) (RBP0114_13175704).pdf
  28 H - NA Commercial Review Meeting - Notes (Attachment) (RBP0114_13175705).pdf
  28 I - Mortality and Morbidity (RBP0114_11924662).pdf
  28 J - Any Thoughts (RBP0114_11633880).pdf

  29 A - NDA Approval (Certified) (M2114_0000026_0001).pdf
  29 B - NDA Approval (RBP0114_8884934).pdf
  29 C - Suboxone Film Approved (RBP0114_8885513).pdf
  29 D - Slides for CL Playbook (Email) (RBP0114_5275514).pdf
  29 E - Slides for CL Playbook (Attachment) (RBP0114_5275515).pdf

  33 A - Congratulations (RBP0114_8900855).pdf

  34 A - Central Zone Update (RBP0114_8557783).pdf

  35 A - This Year's PDR Round - Accountability (RBP0114_8878631).pdf

  36 A - Conference Call (Email) (RBP0114_13241651).pdf
  36 B - Conference Call (Attachment) (RBP0114_13241655).pdf
  36 C - Pharmacy Stocking Workshop Facilitator’s Guide (Email) (RBP0114_8885927).pdf
  36 D - Pharmacy Stocking Workshop Facilitator’s Guide (Attachment) (RBP0114_8885928).pdf

  37 A - Requested Reports from DSI (DIRECTSUCCESS_0268951).pdf
  37 B - Admin ABU BAR (Jan 1, 2011) (DIRECTSUCCESS_0268952).pdf
  37 C - SoCal BAR Week Ending 1-8-11 (Email) (RBP0114_5016709).pdf
  37 D - SoCal BAR Week Ending 1-8-11 (Attachment) (RBP0114_5016710).pdf

  38 A - Work With (RBP0114_8655156).pdf

  40 A - RBP (Email) (RBP0114_12838799).pdf
  40 B - RBP (Attachment) (RBP0114_12838800).pdf

  41 A - RBP - July 2012 Presentation (Email) (RBP0114_12844968).pdf
  41 B - RBP - July 2012 Presentation (Attachment) (RBP0114_12844969).ppt
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 5 of 17 Pageid#: 2838



  42 A - Great Plains BAR 10-30-2010 (Email) (RBP0114_3070954).pdf
  42 B - Great Plains BAR 10-30-2010 (Attachment) (RBP0114_3070956).pdf

  43 A - Admin ABU BAR (Sept 1, 2010) (DIRECTSUCCESS_0268965).pdf
  43 B - Greater Tri-State BAR 9-4-2010 (Email) (RBP0114_4802145).pdf
  43 C - Greater Tri-State BAR 9-4-2010 (Attachment) (RBP0114_4802147).pdf

  44 A - Call Note (Sept 10, 2010) (1561026).pdf

  45 A - Call Note (Sept 30, 2010) (1586669).pdf

  46 A - Greater MI BARs 12-18, 12-25, 1-1 (Email) (RBP0114_8587914).pdf
  46 B - Greater MI BARs 12-18, 12-25, 1-1 (Attachment 1) (RBP0114_8587915).pdf
  46 C - Greater MI BARs 12-18, 12-25, 1-1 (Attachment 2) (RBP0114_8587919).pdf
  46 D - Greater MI BARs 12-18, 12-25, 1-1 (Attachment 3) (RBP0114_8587925).pdf

  50 A - Admin ABU BAR (Feb 1, 2011) (DIRECTSUCCESS_0268954).pdf
  50 B - Greater MI BAR 1-8-11 (Email) (RBP0114_16335169).pdf
  50 C - Greater MI BAR 1-8-11 (Attachment) (RBP0114_16335171).pdf

  51 A - Call Notes (Jan 11, 2011) (1677333).pdf

  52 A - Admin ABU BAR (Mar 1, 2011) (DIRECTSUCCESS_0268955).pdf
  52 B - MidWest BAR, Feb 5 2011 (Email) (RBP0114_8606421).pdf
  52 C - MidWest BAR, Feb 5 2011 (Attachment) (RBP0114_8606422).pdf

  54 A - BAR Report (Email) (RBP0114_3988800).pdf
  54 B - BAR Report (Attachment) (RBP0114_3988801).pdf
  54 C - BAR Report (Email) (RBP0114_12115367).pdf
  54 D - BAR Report (Attachment) (RBP0114_12115368).pdf

  55 A - Admin ABU BAR (April 1, 2011) (DIRECTSUCCESS_0268957).pdf
  55 B - Great Plains BAR WE 3-5-11 (Email) (RBP0114_14084150).pdf
  55 C - Great Plains BAR WE 3-5-11 (Attachment 1) (RBP0114_14084151).pdf
  55 D - Great Plains BAR WE 3-5-11 (Attachment 2) (RBP0114_14084152).pdf

  56 A - MidWest BAR, 3-5-11 (Email) (RBP0114_8578547).pdf
  56 B - MidWest BAR, 3-5-11 (Attachment) (RBP0114_8578548).pdf

  57 A - Admin ABU BAR (May 1, 2011) (DIRECTSUCCESS_0268959).pdf
  57 B - Greater Chicago BAR 4-16-11 (Email) (RBP0114_8606871).pdf
  57 C - Greater Chicago BAR 4-16-11 (Attachment) (RBP0114_8606872).pdf

  58 A - BAR Report (Email) (RBP0114_4879445).pdf
  58 B - BAR Report (Attachment) (RBP0114_4879446).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 6 of 17 Pageid#: 2839



  59 A - Admin ABU BAR (June 1, 2011) (DIRECTSUCCESS_0268960).pdf
  59 B - BAR Report (Email) (RBP0114_5019060).pdf
  59 C - BAR Report (Attachment) (RBP0114_5019061).pdf

  60 A - BAR Report (Email) (RBP0114_4884933).pdf
  60 B - BAR Report (Attachment) (RBP0114_4884934).pdf

  61 A - Admin ABU BAR (July 1, 2011) (DIRECTSUCCESS_0268963).pdf
  61 B - Bi-Weekly Activity Report AKA the BAR (Email) (RBP0114_4561053).pdf
  61 C - Bi-Weekly Activity Report AKA the BAR (Attachment) (RBP0114_4561055).pdf

  62 A - Admin ABU BAR (Aug 1, 2011) (DIRECTSUCCESS_0268964).pdf
  62 B - BAR (Email) (RBP0114_4594376).pdf
  62 C - BAR (Attachment) (RBP0114_4594377).pdf

  63 A - BAR Follow Up (Email) (RBP0114_3961275).pdf
  63 B - BAR Follow Up (Attachment) (RBP0114_3961276).pdf

  65 A - Keystone QPC BAR 7-23-11 (Email) (RBP0114_6453433).pdf
  65 B - Keystone QPC BAR 7-23-11 (Attachment) (RBP0114_6453437).pdf

  68 A - Admin ABU BAR (Sept 1, 2011) (DIRECTSUCCESS_0268966).pdf
  68 B - Mid-Atlantic POWER BAR MY Business . . . OUR Future (Email)
  (RBP0114_3859600).pdf
  68 C - Mid-Atlantic POWER BAR MY Business . . . OUR Future (Attachment)
  (RBP0114_3859604).pdf

  69 A - Admin ABU BAR (Nov 1, 2011) (DIRECTSUCCESS_0268970).pdf
  69 B - Crossing the Line Compiled Worksheet, 10-25-11 (Email) (RBP0114_13796388).pdf
  69 C - Crossing the Line Compiled Worksheet, 10-25-11 (Attachment)
  (RBP0114_13796390).pdf
  69 D - Needed - Cross the Line Update (Email) (RBP0114_0008956).pdf
  69 E - Needed - Cross the Line Update (Attachment) (RBP0114_0008957).pdf

  70 A - Admin ABU BAR (Jan 1, 2012) (DIRECTSUCCESS_0268953).pdf
  70 B - Mid-Atlantic BAR WE 11-11-2011 (Email) (RBP0114_8637333).pdf
  70 C - Mid-Atlantic BAR WE 11-11-2011 (Attachment) (RBP0114_8637337).pdf

  71 A - Cross the Line, Action Needed, Best Practice (Email) (RBP0114_2884090).pdf
  71 B - Cross the Line, Action Needed, Best Practice (Attachment) (RBP0114_2884092).pdf
  71 C - G.R. Cross the Line Best Practices (RBP0114_0037601).pdf

  72 A - Fri 8am Sharing Best Practices So CA Area Conf Call (Email) (RBP0114_3967520).pdf
  72 B - Fri 8am Sharing Best Practices So CA Area Conf Call (Attachment)
  (RBP0114_3967521).pdf
  72 C - PI Worksheet (Email) (RBP0114_4872447).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 7 of 17 Pageid#: 2840



  72 D - PI Worksheet (Attachment) (RBP0114_4872448).pdf
  72 E - Feb 22 Weekly Report (RBP0114_5445406).pdf
  72 F - Mid-Atlantic Launch and Learn - Week 10 (RBP0114_3849864).pdf
  72 G - Admin ABU BAR (June 15, 2012) (DIRECTSUCCESS_0268961).pdf
  72 H - Admin ABU BAR (Oct 1, 2010) (DIRECTSUCCESS_0268967).pdf
  72 I - Admin ABU BAR (Oct 1, 2011) (DIRECTSUCCESS_0268968).pdf
  72 J - Admin ABU BAR (Dec 1, 2010) (DIRECTSUCCESS_0268971).pdf
  72 K - Admin ABU BAR (Nov 1, 2010) (DIRECTSUCCESS_0268969).pdf
  72 L - Admin ABU BAR (Sept 1, 2010) (DIRECTSUCCESS_0268965).pdf
  72 M - Keystone 02-19-11 Film Action BAR (Email) (RBP0114_6458148).pdf
  72 N - Keystone 02-19-11 Film Action BAR (Attachment) (RBP0114_6458152).pdf
  72 O - Mid-Atlantic Power Bar Ready for the Next 1-3 (Email) (RBP0114_3832742).pdf
  72 P - Mid-Atlantic Power Bar Ready for the Next 1-3 (Attachment) (RBP0114_3832746).pdf

  73 A - Eden Physician Launch Monitor Report (Email) (RBP-01697113).pdf
  73 B - Eden Physician Launch Monitor Report (Attachment) (RBP-01697114).ppt
  73 C - Eden Physician Launch Report (Email) (RBP0114_18253901).pdf
  73 D - Eden Physician Launch Report (Attachment 1) (RBP0114_18253902).ppt
  73 E - Eden Physician Launch Report (Attachment 2) (RBP0114_18253903).pdf
  73 F - Eden Physician Launch Report (Attachment 3) (RBP0114_18253911).pdf

  74 A - June 2011 Monthly Report (Email) (RBP0114_18511030).pdf
  74 B - June 2011 Monthly Report (Attachment 1) (RBP0114_18511031).pdf
  74 C - June 2011 Monthly Report (Attachment 2) (RBP0114_18511055).xlsx
  74 D - June 2011 Monthly Report (Attachment 3) (RBP0114_18511056).xlsx
  74 E - June 2011 Monthly Report (Attachment 4) (RBP0114_18511057).xlsx
  74 F - May 9th Meeting Follow-up Items (Email) (RBP0114_18700165).pdf
  74 G - May 9th Meeting Follow-up Items (Attachment 1) (RBP0114_18700166).pdf
  74 H - May 9th Meeting Follow-up Items (Attachment 2) (RBP0114_18700168).pdf
  74 I - May 9th Meeting Follow-up Items (Attachment 3) (RBP0114_18700169).pdf
  74 J - May 9th Meeting Follow-up Items (Attachment 4) (RBP0114_18700171).pdf
  74 K - May 9th Meeting Follow-up Items (Attachment 5) (RBP0114_18700174).pdf
  74 L - May 9th Meeting Follow-up Items (Attachment 6) (RBP0114_18700177).pdf
  74 M - May 9th Meeting Follow-up Items (Attachment 7) (RBP0114_18700179).pdf
  74 N - BAR Reports (RBP0114_2393226).pdf
  74 O - Admin ABU BAR (Dec 1, 2012) (DIRECTSUCCESS_0268972).pdf

  75 A - URGENT RBECCA - Final Flashcard (RBP0114_18902781).pdf
  75 B - COMING YOUR WAY Flashcard (Email) (RBP0114_8575595).pdf
  75 C - COMING YOUR WAY Flashcard (Attachment 1) (RBP0114_8575596).pdf
  75 D - COMING YOUR WAY Flashcard (Attachment 2) (RBP0114_8575598).pdf
  75 E - Prep for Work (Email) (RBP0114_17762858).pdf
  75 F - Prep for Work (Attachment 1) (RBP0114_17762861).pdf

  76 A – Evolving Treatment Empowering Patients (TF08081) (RB-DOJ-000025866).pdf and
  Original Paper Copy
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 8 of 17 Pageid#: 2841



  76 B - Evolving Treatment Empowering Patients (TF08135)
  (DIRECTSUCCESS_P_0000110).pdf and Original Paper Copy
  76 C - Evolving Treatment for Opioid Dependence (TF08175R1)
  (DIRECTSUCCESS_P_0000113).pdf and Original Paper Copy
  76 D - Root Causes, Clinical Effects, and Outcomes of Unintentional Exposures to
  Buprenorphine by Young Children.pdf
  76 E - Summary of NI Program and Key Marketing Messages (Email)
  (RBP0114_12963282).pdf
  76 F - Summary of NI Program and Key Marketing Messages (Attachment 1)
  (RBP0114_12963297).pdf
  76 G - Summary of NI Program and Key Marketing Messages (Attachment 2)
  (RBP0114_12963307).pdf
  76 H - Persistency RETRO Data Generic and Compared to Film (RBP0114_10102946).pdf
  76 I - POA Marketing Materials Review Session (Email) (RBP0114_13885835).pdf
  76 J - POA Marketing Materials Review Session (Attachment 1) (RBP0114_13885837).pdf
  76 K - POA Marketing Materials Review Session (Attachment 2) (RBP0114_13885839).pdf
  76 L - URGENT RE Scan from a Xerox Workcentre (RBP0114_10120117).pdf
  76 M - Scientific Authorship (RBP0114_16496360).pdf
  76 N - KOL Interactions-RADARS (RBP0114_13221006).pdf
  76 O - Follow-up on IRFs (RBP0114_12305270).pdf
  76 P - There Is No Substitute (TF08158R1) (DIRECTSUCCESS_P_0000418).pdf and Original
  Paper Copy
  76 Q - There Is No Substitute (SBF-0066-oNov2012) (DIRECTSUCCESS_P_0000369).pdf and
  Original Paper Copy
  76 R - Change Starts in Your Practice (SBF-0119-oApr2013)
  (DIRECTSUCCESS_P_0000382).pdf and Original Paper Copy
  76 S - Buprenorphine-Naloxone Sublingual Film Diversion and Abuse Rates Are Less than
  Rates for Tablet Formulations (SBF-0139-oMay2013) (DIRECTSUCCESS_P_0000385).pdf and
  Original Paper Copy
  76 T - Abuse and Diversion of Buprenorphine Sublingual Tablets and Film.pdf
  76 U - No Subject (Email) (RBP0114_17547090).pdf
  76 V - No Subject (Attachment) (RBP0114_17547091).pdf
  76 W - The Diversion and Injection of a Buprenorphine-Naloxone Soluble Film Formulation
  (RBP0114_18031850).pdf
  76 X - Patient Experience and Efficacy (Email) (RBP0114_15879346).pdf
  76 Y - Patient Experience and Efficacy (Attachment) (RBP0114_15879348).pdf
  76 Z - Evolving Treatment, Empowering Patients (TF08135) (R2B2_E_00873278).pdf
  76 ZA - Evolving Treatment for Opioid Dependence (TF08175R1) (R2B2_E_00080288).pdf

  77 A - Shipment Log (Roanoke).xlsx
  77 B - Shipment Log (Greeneville).xlsx

  79 A - R. Pediatric Exposure Study Executed SOW (Email) (RBP0114_19107383).pdf
  79 B - R. Pediatric Exposure Study Executed SOW (Attachment) (RBP0114_19107384).pdf
  79 C - Please Review (RBP0114_18600835).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 9 of 17 Pageid#: 2842



  80 A - On Suboxone (RBP0114_19011040).pdf

  81 A - Interim Report on Accidental Pediatric Exposure (Email) (RBP0114_7473274).pdf
  81 B - Interim Report on Accidental Pediatric Exposure (Attachment) (RBP0114_7473275).pdf
  81 C - Final Revised Exec Summary (VEN0020010549).pdf
  81 D - Any Thoughts (RBP0114_8210036).pdf
  81 E - Surveillance of Poisoning Exposures Monthly Report Thirty-Nine
  (RBP0114_10055484).pdf
  81 F - Accidental Exposure to Buprenorphine in Children (VEN0020019151).pdf
  81 G - Interim Report on Accidental Pediatric Exposure (VEN0020019321).pdf

  82 A - Suboxone Tablet Communication Strategy-Plan (Email) (RBP0114_18230384).pdf
  82 B - Suboxone Tablet Communication Strategy-Plan (Attachment 1)
  (RBP0114_18230385).pdf
  82 C - Suboxone Tablet Communication Strategy-Plan (Attachment 2)
  (RBP0114_18230386).pdf
  82 D - Root Cause Analysis Executive Summary (Email) (RBP0114_18880633).pdf
  82 E - Root Cause Analysis Executive Summary (Attachment) (RBP0114_18880635).pdf
  82 F - Accidental Pediatric Exposure Project Executive Summary (Email)
  (VEN0020019432).pdf
  82 G - Accidental Pediatric Exposure Project Executive Summary (Attachment)
  (VEN0020019433).pdf

  83 A - Notice of Discontinuance (Email) (RBP0114_19006531).pdf
  83 B - Notice of Discontinuance (Attachment 1) (RBP0114_19006533).pdf
  83 C - Notice of Discontinuance (Attachment 2) (RBP0114_19006534).pdf
  83 D - Notice of Discontinuance (Attachment 3) (RBP0114_19006536).pdf
  83 E - Notice of Discontinuance (Attachment 4) (RBP0114_19006537).pdf

  84 A - Citizen Petition -- Pediatric Exposure to Buprenorphine for OD (Email)
  (RBP0114_18906733).pdf
  84 B - Citizen Petition -- Pediatric Exposure to Buprenorphine for OD (Attachment 1)
  (RBP0114_18906734).pdf
  84 C - Citizen Petition -- Pediatric Exposure to Buprenorphine for OD (Attachment 2)
  (RBP0114_18906782).pdf
  84 D - Citizen Petition -- Pediatric Exposure to Buprenorphine Tablets (Email)
  (RBP0114_19112654).pdf
  84 E - Citizen Petition -- Pediatric Exposure to Buprenorphine Tablets (Attachment 1)
  (RBP0114_19112655).pdf
  84 F - Citizen Petition -- Pediatric Exposure to Buprenorphine Tablets (Attachment 2)
  (RBP0114_19112703).pdf
  84 G - Citizen Petition -- Pediatric Exposure to Buprenorphine Tablets (Attachment 3)
  (RBP0114_19112704).pdf
  84 H - Citizen Petition -- Pediatric Exposure to Buprenorphine Tablets (Attachment 4)
  (RBP0114_19112705).pdf
  84 I - Blister Packaging Update & Next Steps 15Aug2011 (Email) (RBP0114_18240124).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 10 of 17 Pageid#: 2843



   84 J - Blister Packaging Update & Next Steps 15Aug2011 (Attachment)
   (RBP0114_18240125).pdf
   84 K - Letter (Certified) (M2114_0000002_0001).pdf

   85 A - Urgent Query (Email) (RBP0114_18859645).pdf
   85 B - Urgent Query (Attachment 1) (RBP0114_18859648).pdf
   85 C - Urgent Query (Attachment 2) (RBP0114_18859650).pdf
   85 D - Urgent Query (Attachment 3) (RBP0114_18859653).pdf
   85 E - Urgent Query (Email) (RBP0114_18614802).pdf
   85 F - Urgent Query (Attachment 1) (RBP0114_18614805).pdf
   85 G - Urgent Query (Attachment 2) (RBP0114_18614807).pdf
   85 H - Urgent Query (Attachment 3) (RBP0114_18614810).pdf
   85 I - Follow Up on Manuscript (VEN0020014008).pdf

   86 A - RNS Press Release US CP (Email) (RBP0114_18209882).pdf
   86 B - RNS Press Release US CP (Attachment) (RBP0114_18209883).pdf
   86 C - RNS Press Release US CP (RBP0114_18188137).pdf
   86 D - RNS Has Gone Live -- Attached Is the Final Statement (Email)
   (RBP0114_16486865).pdf
   86 E - RNS Has Gone Live -- Attached Is the Final Statement (Attachment)
   (RBP0114_16486866).pdf
   86 F - Press Release.pdf
   86 G - Press Release.pdf

   87 A - Updated-Additional Field Support Documents--PLEASE READ (Email)
   (RBP0114_16345031).pdf
   87 B - Updated-Additional Field Support Documents--PLEASE READ (Attachment 1)
   (RBP0114_16345033).pdf
   87 C - Updated-Additional Field Support Documents--PLEASE READ (Attachment 2)
   (RBP0114_16345036).pdf
   87 D - Updated-Additional Field Support Documents--PLEASE READ (Attachment 3)
   (RBP0114_16345042).pdf
   87 E - Updated-Additional Field Support Documents--PLEASE READ (Attachment 4)
   (RBP0114_16345060).pdf
   87 F - Updated-Additional Field Support Documents--PLEASE READ (Attachment 5)
   (RBP0114_16345066).pdf
   87 G - Updated-Additional Field Support Documents--PLEASE READ (Attachment 6)
   (RBP0114_16345069).pdf
   87 H - Updated-Additional Field Support Documents--PLEASE READ (Attachment 7)
   (RBP0114_16345072).pdf
   87 I - Updated-Additional Field Support Documents--PLEASE READ (Attachment 8)
   (RBP0114_16345074).pdf
   87 J - Updated-Additional Field Support Documents--PLEASE READ (Attachment 9)
   (RBP0114_16345077).pdf
   87 K - Updated-Additional Field Support Documents--PLEASE READ (Attachment 10)
   (RBP0114_16345081).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 11 of 17 Pageid#: 2844



   87 L - Updated-Additional Field Support Documents--PLEASE READ (Attachment 11)
   (RBP0114_16345087).pdf

   89 A - Pediatric Study Documents (DHHA_0229499).pdf
   89 B - Root Cause Manuscript - Quality vs Time (RBP0114_8784303).pdf
   89 C - R. Report (Email) (RBP0114_8720057).pdf
   89 D - R. Report (Attachment) (RBP0114_8720058).pdf
   89 E - Manuscript Decision by P. (VEN0030001101).pdf

   91 A - Massachusetts PR Proposal (Email) (RBP0114_3548158).pdf
   91 B - Massachusetts PR Proposal (Attachment) (RBP0114_3548166).pdf
   91 C - Massachusetts PR Proposal (Email 2) (RBP0114_0961517).pdf
   91 D - Massachusetts PR Proposal (Email 3) (RBP0114_17035816).pdf
   91 E - Monitoring Report - For 3-11-11 (RBP0114_7547997).pdf
   91 F - Consulting Agreement (R2B2_E_00881615).pdf
   91 G - Op-Ed (RBP0114_0956999).pdf
   91 H - Op-Ed (R2B2_E_00493284).pdf
   91 I - OpEd M.H. (R2B2_E_00493458).pdf

   92 A - Article in A&D (Email) (RBP0114_13300779).pdf
   92 B - Article in A&D Attachment) (RBP0114_13300781).pdf

   93 A – M.H. Suboxone Film (Email 1) (R2B2_E_00493351).pdf
   93 B – M.H. Suboxone Film (Email 2) (R2B2_E_00493360).pdf
   93 C - Have to Know When to Hold Them, and Know When to Fold Em
   (R2B2_E_00493371).pdf
   93 D - Expense Report (R2B2_E_00433233).pdf

   94 A - Pediatric Exposure Study (RBP0114_12457414).pdf
   94 B - Mass Medicaid (RBP0114_13198234).pdf
   94 C - Exposure Rates (Pediatric) URGENT (RBP0114_09611391).pdf
   94 D - Thank You (RBP0114_10179437).pdf
   94 E - Meeting with Massachusetts Medicaid Director (R2B2_E_00075770).pdf
   94 F - Draft of My Report (RBP0114_10184706).pdf
   94 G - Meeting (RBP0114_13246758).pdf
   94 H - Suboxone Film and Unintentional Pediatric Exposures.pdf
   94 I - Pediatric Exposure Data Regarding Suboxone Sublingual Film.pdf
   94 J - The Truth (RBP0114_10277738).pdf
   94 K - Surreptitious Recording (RBREC_0000005).MP3
   94 L - PDR 2012 Evaluation Redraft (Email) (RBP0114_16505093).pdf
   94 M - PDR 2012 Evaluation Redraft (Attachment) (RBP0114_16505094).pdf
   94 N - Partnership Proposal for Massachusetts (MASSMaterials_0000009).pdf
   94 O - M.H. Suboxone Film Meeting, Thank You Etc (RBP-02559796).pdf
   94 P - Public Sector Film Coverage Update (R2B2_E_00877149).pdf
   94 Q - M.H. DUR Update (R2B2_E_00880978).pdf
   94 R - Massachusetts Push-Through Plan (R2B2_E_00878808).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 12 of 17 Pageid#: 2845



   94 S - M.H. DUR Update (R2B2_E_00880978).pdf
   94 T - Emails (MASSMaterials_0000008).pdf
   94 U - M.H. Update (R2B2_E_00881569).pdf
   94 V - Mixed Day -- Seeking Wisdom (R2B2_E_00881572).pdf
   94 W - M.H. Suboxone Issue Brief (MASSMaterials_0000010).pdf
   94 X - Suboxone (MASSMaterials_0000003).pdf
   94 Y - Congratulations and Topic of Common Interest from Fellow MD-MBA
   (MASSMaterials_0000005).pdf
   94 Z - M.H. Letter (RBP0114_8760184).pdf
   94 ZA - Buprenorphine-Naloxone Tablets.pdf
   94 ZB - Correspondence Log (MASSMaterials_0000006).pdf
   94 ZC - Massachusetts Exposure Numbers (Email) (RBP0114_2407179).pdf
   94 ZD - Massachusetts Exposure Numbers (Attachment) (RBP0114_2407180).xlsx
   94 ZE - PA Testimony (Email) (RBP0114_2400032).pdf
   94 ZF - PA Testimony (Attachment) (RBP0114_2400033).pdf
   94 ZG - Testimony (Email) (RBP0114_16350811).pdf
   94 ZH - Testimony (Attachment) (RBP0114_16350811).pdf

   95 A - Thank You (RBP0114_7233873).pdf
   95 B - Questions on Opioid Addiction (RBP0114_8771957).pdf
   95 C - Kentucky (RBP0114_2406919).pdf
   95 D - State by State Data Update (RBP0114_2406915).pdf
   95 E - Report (Attachment) (RBP0114_8720058).pdf
   95 F - Report (Email) (RBP0114_8720057).pdf

   96 A - Clipboard Materials (R2B2P_000830589).pdf and Original Physical Clipboard
   96 B - Physician Letter (Email) (RBP0114_4743700).pdf
   96 C - Physician Letter (Attachment) (RBP0114_4743702).pdf

   98 A - HTH Log (Redacted) (M2077_78_81_0000003).xlsx
   98 B - HTH TIPS (RBP0114_12109909).pdf
   98 C - Here to Help Recording A (Redacted) (048_2015_03_13_123847223).wav
   98 D - Here to Help Recording C (Redacted) (020_2013_08_19_115714187_1709).wav
   98 E - Here to Help Recording D1 (Redacted) (047_2013_03_22_085407585_1663).wav
   98 F - Here to Help Recording D2 (Redacted) (132_2013_01_10_150742594_1594).wav
   98 G - Here to Help Recording D3 (Redacted) (034_2016_11_04_112835056_2375).wav
   98 H - Meeting Summary (ASHFIELD-0001965).pdf
   98 I - eCRM Requirements (ASHFIELD-0015242).pdf

   99 A - Call Notes A.xls
   99 B - Call Notes B.xls
   99 C - Call Notes C.xls
   99 D - Call Notes D.xls
   99 E - Call Notes E.xls
   99 F - Call Notes F.xls
   99 G - Call Notes G.xls
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 13 of 17 Pageid#: 2846



   99 H - Call Notes H.xls
   99 I - Forms (13PHM038c_000006).pdf
   99 J - Surreptitious Recording (RBREC_0000009).MP3

   100 A - Provider Patient Tracking 200902 (Email) (RBP0114_14428307).pdf
   100 B - Provider Patient Tracking 200902 (Attachment) (RBP0114_14428308).xls
   100 C - Diversion (Email) (RBP0114_8629897).pdf
   100 D - Diversion (Attachment) (RBP0114_8629899).xls
   100 E - Doctor in Toledo, OH (RBP0114_09692394).pdf
   100 F - Requested Reports (Email) (DIRECTSUCCESS_0013645).pdf
   100 G - Requested Reports (Attachment) (DIRECTSUCCESS_0013646).xlsx
   100 H - High Risk MDs (Email) (RBP0114_18853087).pdf
   100 I - High Risk MDs (Attachment 1) (RBP0114_18853089).pdf
   100 J - High Risk MDs (Attachment 2) (RBP0114_18853090).pdf
   100 K - High Risk MDs (Attachment 3) (RBP0114_18853091).pdf
   100 L - High Risk MDs (Attachment 4) (RBP0114_18853092).pdf
   100 M - High Risk MDs (Attachment 5) (RBP0114_18853093).pdf
   100 N - Doctor (RBP0114_8614721).pdf
   100 O - Reports of Concern (RBP0114_0000244).pdf
   100 P - Physician Delete Request (RBP-01127383).pdf

   101 A - Alert - Suboxone (RBP0114_8888737).pdf
   101 B - BLT Materials (Email) (RBP0114_8600513).pdf
   101 C - BLT Materials (Attachment 1) (RBP0114_8600514).xls
   101 D - BLT Materials (Attachment 2) (RBP0114_8600515).pdf
   101 E - BLT Materials (Attachment 3) (RBP0114_8600516).pdf
   101 F - Notebook (R2B2P_000095109).pdf
   101 G - Info-Clarification (RBP0114_3770320).pdf

   103 A - Doctor in Galax (RBP-00885398).pdf

   105 A - ASAM Doctors (RBP0114_09848306).pdf

   109 A - Risk Doctor Visits (RBP0114_3789517).pdf

   116 A - The South (RBP0114_10140210).pdf

   120 A - History of Potential At Risk Prescribers in Your Area (RBP0114_8561761).pdf

   122 A - This Is the Moment (RBP0114_8882470).pdf

   123 A - 2010 PDR (Email) (RBP0114_0038290).pdf
   123 B - 2010 PDR (Attachment) (RBP0114_0038291).pdf
   123 C - Award Winners Presented 2006-2013 (Email) (RBP0114_7025145).pdf
   123 D - Award Winners Presented 2006-2013 (Attachment) (RBP0114_7025150).xls
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 14 of 17 Pageid#: 2847



   126 A - Surreptitious Recording (RBREC_0000003).MP3

   129 A - FCR June 24, 2008 (Email) (RBP0114_8650159).pdf
   129 B - FCR June 24, 2008 (Attachment) (RBP0114_8650160).pdf

   130 A - MidWest BAR, 7-11 (Email) (RBP0114_0088477).pdf
   130 B - MidWest BAR, 7-11 (Attachment) (RBP0114_0088478).pdf

   131 A - Follow-up to Telephone Call (RBP0114_8632260).pdf

   133 A - S.R. (RBP0114_8617297).pdf

   136 A - Dosing by S.R. Physicians (RBP0114_8637980).pdf

   139 A - S.R. Physician Meeting (RBP0114_0014131).pdf

   141 A - Agreed Order of Indefinite Restriction (NONEV00000044).pdf

   143 A - Indictment in 3-15-cr-14 (E.D. Ky.).pdf
   143 B - Judgment in 3-15-cr-14 (E.D. Ky.).pdf
   143 C - Judgment in 17-6528 (6th Cir.).pdf

   144 A - Important SUBOXONE Price Increase (Email) (RBP0114_13887005).pdf
   144 B - Important SUBOXONE Price Increase (Attachment) (RBP0114_13887006).pdf
   144 C - Important SUBOXONE TABLET Price Increase (Email) (RBP0114_4946318).pdf
   144 D - Important SUBOXONE TABLET Price Increase (Attachment) (RBP0114_4946319).pdf
   144 E - Price Increase Suboxone Tablet (Email) (RBP0114_4843228).pdf
   144 F - Price Increase Suboxone Tablet (Attachment) (RBP0114_4843229).pdf
   144 G - Price Increase (Email) (RBP0114_8600360).pdf
   144 H - Price Increase (Attachment) (RBP0114_8600361).pdf
   144 I - Suboxone Tablet Price Increase (Email) (RBP0114_8572373).pdf
   144 J - Suboxone Tablet Price Increase (Attachment) (RBP0114_8572374).pdf
   144 K - Pharmaceutical Price Increase Approval (R2B2_E_00818293).pdf
   144 L - Pricing (RBP0114_8655961).pdf
   144 M - Price Increase Approvals (Email) (RBP0114_5180420).pdf
   144 N - Price Increase Approvals (Attachment 1) (RBP0114_5180421).pdf
   144 O - Price Increase Approvals (Attachment 2) (RBP0114_5180422).pdf
   144 P - Price Increase Approvals (Attachment 3) (RBP0114_5180423).pdf
   144 Q - Price Increase Approvals (Attachment 4) (RBP0114_5180424).pdf

   146 A - 2012 Special Recognition Award (Email) (RBP0114_18235256).pdf
   146 B - 2012 Special Recognition Award (Attachment 1) (RBP0114_18235261).pdf
   146 C - 2012 Special Recognition Award (Attachment 2) (RBP0114_18235265).pdf
   146 D - 2012 Special Recognition Award (Attachment 3) (RBP0114_18235274).pdf
   146 E - Special Recognition (Email) (RBP0114_13204335).pdf
   146 F - Special Recognition (Attachment) (RBP0114_13204336).pdf
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 15 of 17 Pageid#: 2848




   147 A - Weekly Suboxone Update (RBP0114_13212904).pdf

   148 A - Follow Up on RBP LTIs (Email) (RBP0114_18216541).pdf
   148 B - Follow Up on RBP LTIs (Attachment) (RBP0114_18216544).pdf

   Count 8 A - BAR Reports (Email) (RBP0114_13927189).pdf
   Count 8 B - BAR Reports (Attachment 1) (RBP0114_13927190).pdf
   Count 8 C - BAR Reports (Attachment 2) (RBP0114_13927205).pdf

   Count 9 A - No Subject (Email) (RBP0114_17793797).pdf
   Count 9 B - No Subject (Attachment 1) (RBP0114_17793799).pdf
   Count 9 C - No Subject (Attachment 2) (RBP0114_17793812).pdf

   Count 10 A - BAR Reports (Email) (RBP0114_17797159).pdf
   Count 10 B - BAR Reports (Attachment 1) (RBP0114_17797160).pdf
   Count 10 C - BAR Reports (Attachment 2) (RBP0114_17797172).pdf
   Count 10 D - BAR Reports (Attachment 3) (RBP0114_17797181).pdf

   Count 12 A - BAR (Email) (RBP0114_4594376).pdf
   Count 12 B - BAR (Attachment) (RBP0114_4594377).pdf

                                              Respectfully submitted,

                                              DANIEL P. BUBAR
                                              First Assistant United States Attorney
                                              Attorney for the United States, Acting Under
                                              Authority Conferred by 28 U.S.C. § 515

                                              /s/ Albert P. Mayer, VSB No. 86024
                                              Randy Ramseyer
                                              Kristin L. Gray
                                              Joseph S. Hall
                                              Garth W. Huston
                                              Janine M. Myatt
                                              Carol L. Wallack
                                              United States Attorney’s Office
                                              180 West Main Street
                                              Abingdon, VA 24210
                                              Tel: (276) 628-4161
                                              Fax: (276) 628-7399
                                              Email: albert.p.mayer@usdoj.gov


                                              DAVID MORRELL
                                              Deputy Assistant Attorney General
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 16 of 17 Pageid#: 2849




                                         Matthew J. Lash
                                         Charles J. Biro
                                         United States Department of Justice
                                         Civil Division, Consumer Protection Branch
                                         950 Pennsylvania Avenue, NW
                                         Washington, DC 20530
                                         Tel: (202) 514-3764
                                         Email: matthew.j.lash@usdoj.gov
Case 1:19-cr-00016-JPJ-PMS Document 330 Filed 02/18/20 Page 17 of 17 Pageid#: 2850




                                       CERTIFICATE OF SERVICE

          I certify that on February 18, 2020, I electronically filed the foregoing Exhibit List with

   the Clerk of Court via the CM/ECF system, which will send notification of the filing to all

   counsel of record in this matter.

                                                    /s/ Albert P. Mayer, VSB No. 86024
